 

Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 1 of 14 PagelD: 10

PLUESE, BECKER & SALTZMAN, LLC
Attorneys At Law

20000 Horizon Way, Suite 900

Mount Laurel, New Jersey 08054

(856) 813-1700

Attorneys for Plaintiff

Filing Attorney:

_X Rob Saltzman, Esquire ID 4043891988

__ Sanford J. Becker, Esquire ID #243731972
__ Robert F. Thomas, Esquire ID #018621993
__ Stuart West, Esquire ID #015672002

__ Shannon Burrini, Esquire ID#122252015
__ Allyson Cofran, Esquire ID #002602005

 

File No.:
: SUPERIOR COURT OF NEW JERSEY

In re: Certain Amendments to N.J.S.A. CHANCERY DIVISION
2A:50-56(a), 46:10B-49.2, and 46:10B- :. OCEAN COUNTY
49.3

DOCKET NO.: OCN-C-

CIVIL ACTION

VERIFIED COMPLAINT

Plaintiffs/Applicants respectfully represent as follows:

BACKGROUND AND PARTIES

1. Plaintiffs/Applicants are law firms and attorneys, privileged and licensed to
practice law in the State of New Jersey, concentrate their practice in the area of
Creditors’ Rights, and are regularly engaged in the representation of residential
mortgage lenders and servicers in the foreclosure of their residential mortgages
encumbering New Jersey properties.

2. The Fair Foreclosure Act, at N.J.S.A. 2A:50-56(a), requires that notice of a
residential mortgage lender’s intention to begin a residential mortgage foreclosure
action must be provided, in the form of a Notice Of Intent To Foreclose (the
“NOI”), to the residential mortgage borrower. Applicant law firms sometimes
send NOIs on behalf of our mortgage lender/servicer Clients.

3. The NOI required by N.J.S.A. 2A:50-56(a) must include certain Disclosures and
non-public information, including many non-public details relating to the debt
underlying the contemplated foreclosure action.

4. A recent Amendment to N.J.S.A. 2A:50-56(a), codified at N.J.S.A. 2A:16-49.2

 
 

Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 2 of 14 PagelD: 11

(collectively, the “Amendment”), requires that the NOI be contemporaneously
provided to the New Jersey Department of Community Affairs and, if the
mortgaged property is also encumbered by Affordable Housing restrictions, then
also to entities under the direction of the New Jersey Housing and Mortgage
Finance Agency. The Legislative intent of the Amendment was to create a
database of delinquencies for the salutary purposes of, inter alia., resource
allocation and educational outreach,

5. The Plaintiffs/Applicants may be deemed “debt collectors” under the Fair Debt
Collection Practices Act.

6. All the obligors to whom NOIs are and will be sent are “consumers” under the
Fair Debt Collection Practices Act.

7. The public entities to whom the NOIs must be sent pursuant to the recent
Amendment to the Fair Foreclosure Act are “third parties” under the Fair Debt
Collection Practices Act.

8. The Fair Debt Collection Practices Act, at 15 U.S.C. 1692c(b), prohibits a debt
collector from disclosing the details of a consumer’s debt to any unauthorized
third parties without the “express permission of a court of competent
jurisdiction.”

9. Accordingly, compliance with the Amendment to the Fair Foreclosure Act
necessarily constitutes violation of the Fair Debt Collection Practices Act.
Penalties for FDCPA violations, including statutory damages, attorneys’ fees, and
sanctions predicated upon a percentage of an entity’s net worth, can be
substantial. Because so many NOls are sent (including many that never result in

foreclosure because the delinquencies are consensually resolved), class claims are
likely.

10. The primary concern of the Applicants is that the conflicting Statutes will result
in immediate and irreparable harm to various groups, including residential
mortgage lenders, servicers, attorneys, defaulting homeowners, the Courts, and
the Community in general by, inter alia., causing exposure to and provoking
otherwise unnecessary litigation, and by complicating pending litigation, while
frustrating the Legislative intent by inhibiting compliance with the Amendment.

11. A legislative solution to the Statutory conflict was sought, but it has become
apparent that the time required for any such legislative or regulatory action will
necessarily extend beyond the Effective Date of the Amendment, April 1, 2020,

and irreparable harm will occur before legislative or regulatory action can be
taken.

 
 

Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 3 of 14 PagelD: 12

12. N.J.S.A. 2A:16-51 et seq. provides that Courts in this State possess the “power to
declare rights, status and other legal relations” as to persons/entities in the
position of Applicants and, by and through our law firms, our mortgage
lender/servicer Clients, and, by and through them, the residential mortgage
borrowers who are the intended recipients and beneficiaries of the NOI.

13. As a Court of Equity, this Honorable Court is uniquely situated to fashion an
appropriate remedy that harmonizes the State and Federal Statutes at issue and
thereby facilitates compliance with the Amended State Statute.

14. The New Jersey Department of Community Affairs is a governmental agency of
the State of New Jersey and is made a nominal party Defendant hereto as it is an
intended contemporaneous third party recipient of the NOI and therefore has an
interest in reconciliation of the conflicting Statutes at issue herein.

15. The New Jersey Housing and Mortgage Finance Agency is a governmental
agency of the State of New Jersey and is made a nominal party Defendant hereto
as it is an intended contemporaneous third party recipient of the NOI and
therefore has an interest in reconciliation of the conflicting Statutes at issue
herein,

16. Plaintiffs emphasize that this matter is brought before the Court via Verified
Compliant as required by applicable Rules, but the object of this Application is
not fundamentally adversarial. As more fully articulated in the Brief
accompanying the Order to Show Cause being filed contemporaneously herewith,
no criticism of the New Jersey Legislature, The New Jersey Department of
Community Affairs, the New Jersey Housing & Mortgage Finance Agency, nor
any other agency of New Jersey Government, is intended, nor should any be
inferred by the manner in which this issue must be presented to the Court. The
purpose of this Application is to request the Court’s intervention to harmonize the
conflicting State and Federal Statutes and thereby to facilitate compliance with
the Amendment to further its salutary goals.

COUNT ONE
17. The contents of the previous paragraphs are incorporated herein by reference.

18. The implementation of the recent Amendment to N.J.S.A. 2A:50-56(a) codified
at N.J.S.A. 46:10B-49.2 as it relates to the contemporaneous provision of the NOI
to unauthorized third parties other than the obligor(s) compels the Plaintiffs, our
Clients, and mortgage lenders/servicers generally to violate a Federal Statute,
specifically, the Fair Debt Collection Practices Act, 15 U.S.C.1692c(b).

 
 

Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 4 of 14 PagelD: 13

19. It is well settled that when a state law contravenes federal law, the federal law
must be deemed superior and the state law must yield to the extent of the conflict.

WHEREFORE, it is respectfully requested that this Honorable Court harmonize the
conflicting State and Federal Statutes by Ordering one or more of the following remedies:

A. The provisions of N.J.S.A 46:10B-49.2 and N.J.S.A. 2A:50-56(a) requiring
contemporaneous provision of NOIs to entities other than the obligor(s) be
declared and deemed completely void and unenforceable as preempted by
applicable federal law; or

B. The provisions of N.J.S.A 46:10B-49.2 and N.J.S.A. 2A:50-56(a) requiring
contemporaneous provision of NOIs to entities other than the obligor(s) be
deemed void and unenforceable to the extent of the conflict with applicable
federal law; or

C. In the alternative, delay the Effective Date of the Amendment and enjoin and
restrain Plaintiffs, their Clients, and mortgage lenders/servicers generally from
compliance pending further legislative or regulatory action; or

D. In the alternative, should this Honorable Court determine the State’s interest in
creating the contemplated database is sufficiently compelling and the privacy
provisions therein sufficiently robust, issue an Order providing Plaintiffs, their
Clients, and residential mortgage lenders/servicers generally, “express
permission” to comply with the provisions of N.J.S.A 46:10B-49,2 and N.J.S.A.
2A:50-56(a) requiring contemporaneous provision of NOJs to the third party
public entities specified in the Amendment; or

E. For such other relief that this Honorable Court deems equitable and just.

COUNT TWO
1. The contents of the previous paragraphs are incorporated herein by reference.

2. A recent amendment to N.J.S.A. 46:10B-49.3 (the Amendment”) requires that
residential mortgage foreclosure plaintiffs or their attorneys send a Notice
containing contact information for the plaintiff's representatives in New Jersey
responsible for maintaining mortgaged properties and accepting addressing
complaints regarding the condition of the subject property (the “Municipal

Notice”) to various municipal officials and also to “all public utilities” as defined
in R.S.48:2-13.

3. The requirement to send the Municipal Notice to “all public utilities” as defined
in R.S.48:2-13 is so overbroad, burdensome, and impractical, as to render
compliance virtually impossible.

 
Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 5 of 14 PagelD: 14

4, The requirement to send the Municipal Notice to “‘all public utilities” as defined in
R.S.48:2-13 imposes unwarranted burdens on the many public utility recipients
having no connection to the mortgaged property and no interest in the pending
mortgage foreclosure action.

5. The burdens imposed by the Amendment upon both senders and recipients confer
no appreciable benefit to any person, entity, or constituency.

WHEREFORE, it is respectfully requested that this Honorable Court construe the
Amendment in a more rational, practical, and appropriate manner by Ordering one or more
of the following remedies:

A. The implementation of N.J.S.A. 46:10B-49.3 requiring the sending of notification
of the service of a summons and complaint in an action to foreclose a residential
mortgage to “all public utilities’ as defined in R.S.48:2-13 be stricken as
overbroad and unduly burdensome; or

B. In the alternative, this Honorable Court delay the Effective Date of the
Amendment pending further legislative or regulatory action; or

C. In the alternative, this Honorable Court could enter an Order declaring the
Amendment’s requirement satisfied by, e.g.,

a. Service of the Municipal Notice upon the Municipal Executive to make
available to any interested public utility; or

b. Service of the Municipal Notice upon the Board of Public Utilities; or

c. Limiting the requirement to serve Municipal Notices to a subset of “all”
public utilities consisting of only those providing water, sewer, gas, and
electric service to the subject property if and as their interest is disclosed
in a report of title; or

d. Such other limitation as would accomplish the legislative purpose without
imposing impossible, impractical, unnecessary, expensive burdens upon
both senders and recipients of the Municipal Notice; or

D. For such other relief that this Honorable Court deems equitable and just.

  

 

eee Esq.
On behalf of the following law firms:

Fein Such Kahn & Shepard, P.C.

Frenkel Lambert Weiss Weisman & Gordon, LLP
Parker McCay

Powers Kirn, LLC

Martone & Uhlmann, P.C.

Milstead Law, LLC

Shapiro & DeNardo

Stern & Eisenberg
Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 6 of 14 PagelD: 15

VERIFICATION

1. I certify that] am an authorized representative of a Plaintiffin this action.

2. Ihave read the Verified Complaint and the information contained in it is true and correct to the
best of my knowledge information and belief.

3. The matter in controversy is not the subject of any other court action or arbitration proceeding
now pending or contemplated and no other parties should be joined in this action.

4. I certify that confidential personal identifies have been redacted from documents now submitted
to the court, and will be redacted from all documents submitted in the future in accordance with
Rule 1:38-7(b).

5. The foregoing statements made by me are true and correct to the best of my knowledge,

information, and belief. I am aware that if any of the foregoing statements are willfully false, | am

subject to punishment.

 

 
Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 7 of 14 PagelD: 16

VERIFICATION

1. I certify thatI am an authorized representative of a Plaintiffin this action.

2. Ihave read the Verified Complaint and the information contained in it is true and correct
to the best of my knowledge information and belief.

3, The matter in controversy is not the subject of any other court action or arbitration
proceeding now pending or contemplated and no other parties should be joined in this
action.

4, I certify that confidential personal identifies have been redacted from documents now
submitted to the court, and will be redacted from all documents submitted in the future in
accordance with Rule 1:38-7(b).

5. The foregoing statements made by me are true and correct to the best of my knowledge,
information, and belief. I am aware that if any of the foregoing statements are willfully

false, I am subject to punishment.

DATED: April 9, 2020 __S/Nicholas Canova_
Fein, Such, Kahn & Shepard, P.C.
By: Nicholas Canova, Esq.
ID: 025342004
Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 8 of 14 PagelD: 17

VERIFICATION

1, I certify thatI am an authorized representative of a Plaintiffin this action.

2, Ihave read the Verified Complaint and the information contained in it is true and correct
to the best of my knowledge information and belief.

3, The matter in controversy is not the subject of any other court action or arbitration
proceeding now pending or contemplated and no other parties should be joined in this
action.

4. I certify that confidential personal identifies have been redacted from documents now
submitted to the court, and will be redacted from all documents submitted in the future in
accordance with Rule 1:38-7(b).

5. The foregoing statements made by me are true and correct to the best of my knowledge,
information, and belief. I am aware that if any of the foregoing statements are willfully

false, I am subject to punishment.

 

 

Dori L. Scovish, Esq.

Attorney ID 005491996

Frenkel] Lambert Weiss Weisman & Gordon, LLP
80 Main Street, Suite 460

West Orange, NJ 07052

Dated: April 10, 2020
Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 9 of 14 PagelD: 18

VERIFICATION

1, Icertify thatI am an authorized representative of a Plaintiffin this action.

2. Ihave read the Verified Complaint and the information contained in it is true and correct to the
best of my knowledge information and belief.

3. The matter in controversy is not the subject of any other court action or arbitration proceeding now
pending or contemplated and no other parties should be joined in this action.

4. Icertify that confidential personal identifies have been redacted from documents now submitted to _
the court, and will be redacted from all documents submitted in the future in accordance with Rule
1:38-7(b),

5. The foregoing statements made by meare true and correct to the best of my knowledge, information,
and belief. I am aware that if any of the foregoing statements are willfully false, I am subject to

punishment.

DATED: s/ b | 2020

 
Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 10 of 14 PagelD: 19

VERIFICATION

1. I certify that I am an authorized representative of a Plaintiff in this action.

2. Ihave read the Verified Complaint and the information contained in it is true and correct
to the best of my knowledge information and belief.

3. The matter in controversy is not the subject of any other court action or arbitration
proceeding now pending or contemplated and no other parties should be joined in this
action.

4. Icertify that confidential personal identifies have been redacted from documents now
submitted to the court, and will be redacted from all documents submitted in the future in
accordance with Rule 1:38-7(b).

5. The foregoing statements made by me are true and correct to the best of my knowledge,
information, and belief. I am aware that if any of the foregoing statements are willfully

false, I am subject to punishment.

 
   

DATE: April 9, 2020 y
Dennis P. Uhlmann, Jr., Esq.
NJ Attorney ID 058652013
Martone & Uhlmann,

A Professional Corporation
 

Case 3:20-cv-06336-BRM-DEA Document 1-3. Filed 05/26/20 Page 11 of 14 PagelD: 20

VERIFICATION

1, I certify that] am an authorized representative of a Plaintiffin this action.

2. I have read the Verified Complaint and the information contained in it is true and correct to the
best of my knowledge information and belief.

3, The matter in controversy is not the subject of any other court action or arbitration proceeding now
pending or contemplated and no other parties should be joined in this action.

4. I certify that confidential personal identifies have been redacted from documents now submitted to
the court, and will be redacted from all documents submitted in the future in accordance with Rule
1:38-7(b).

5. The foregoing statements made by meare true and correct to the best of my knowledge, information,
and belief. I am aware that if any of the foregoing statements are willfully false, I am subject to

punishment.

DATED: 5/5/2020 Lo
Gene RM \ariano Esc
Parker MNCay 'PA.
Morey Td. Os04 ib

 
Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 12 of 14 PagelD: 21

VERIFICATION

1. I certify thatl am an authorized representative of a Plaintiffin this action.

2. I have read the Verified Complaint and the information contained in it is true and correct to the
best of my knowledge information and belief.

3. The matter in controversy is not the subject of any other court action or arbitration proceeding now
pending or contemplated and no other parties should be joined in this action.

4. I certify that confidential personal identifies have been redacted from documents now submitted to
the court, and will be redacted from all documents submitted in the future in accordance with Rule
1:38-7(b).

5. The foregoing statements made by me are true and correct to the best of my knowledge, information,
and belief. I am aware that if any of the foregoing statements are willfully false, I am subject to

punishment.

DATED: DH. E—

Edward W. Kirn, Ii, Esq. 030341994
Powers Kirn, LLC

728 Marne Highway, St. 200
Moorestown, NJ 08057
(856)802-1000
Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 13 of 14 PagelD: 22

VERIFICATION

1. Icertify that I am an authorized representative of a Plaintiff in this action.

2. Ihave read the Verified Complaint and the information contained in it is true and correct to the
best of my knowledge information and belief.

3. The matter in controversy is not the subject of any other court action or arbitration proceeding now
pending or contemplated and no other parties should be joined in this action.

4. I certify that confidential personal identifies have been redacted from documents now submitted
to the court, and will be redacted from all documents submitted in the future in accordance with
Rule 1:38-7(b).

5. The foregoing statements made by me are true and correct to the best of my knowledge,
information, and belief. I am aware that if any of the foregoing statements are willfully false, I am

subject to punishment.

DATE: April 9, 2020 /s/ Christopher A. DeNardo
Christopher A. DeNardo
NJ Attorney ID 250782017

Shapiro & DeNardo, LLC
Case 3:20-cv-06336-BRM-DEA Document 1-3 Filed 05/26/20 Page 14 of 14 PagelD: 23

VERIFICATION

1. I certify that] am an authorized representative of a Plaintiffin this action.

2. Ihave read the Verified Complaint and the information contained in it is true and correct to the
best of my knowledge information and belief.

3, The matter in controversy is not the subject of any other court action or arbitration proceeding now
pending or contemplated and no other parties should be joined in this action.

4. Icertify that confidential personal identifies have been redacted from documents now submitted to
the court, and will be redacted from all documents submitted in the future in accordance with Rule
1:38-7(b).

5. The foregoing statements made by me are true and correct to the best of my knowledge, information,
and belief. | am aware that if any of the foregoing statements are willfully false, I am subject to

punishment.

Stern & Eisenberg, P.C.

DATED: APril 9, 2020 LA

By: David Lambropgéflos, Esq. 04032-2006
